I)isrnissed and Opinion Filed February 20 2013




                                           In The
                                   Vuurt nf Appeah
                          3Fiftl! 3istrirt nt ixa at atta
                                    No. 05-13-00102-CR
                                    No. 05-13-00103-CR

                          VICKY REE WILKERSON, Appellant
                                             V.
                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F11-42006-U, F12-55766-U

                              MEMORANDUM OPINION
                      Before Justices Lang-Miers, Murphy, and Fillmore
                               Opinion by Justice Lang-Miers
       Vicky Ree Wilkerson pleaded guilty to possession of methamphetamine in an amount of

four grams or more but less than 200 grams and tampering with a government record, In the

methamphetamine case, appellant pleaded true to one enhancement paragraph. In the tampering

case, she pleaded true to two enhancement paragraphs. Pursuant to plea agreements, the trial

court assessed punishment at nine years’ imprisonment in each case. Appellant waived her right

to appeal in conjunction with the plea agreements. See Blanco v. State, 18 S.W.3d 218, 219—20

(Tex. Crim. App. 2000).
       We dismiss the appeals for want of jurisdiction.
                                                          /



                                                    ELHIAN


Do Not Publish
TEX, R. App. P.47


130102F.U05
                                 (Cuitrt vf Aprahi
                         FiftI! Thstrirt 01 (LCXd at Oa11a
                                          JUDGMENT

VICKY REE WILKERSON, Appellant                         On Appeal from the 291st Judicial District
                                                       Court, Dallas County, Texas
No. O5i3MOlO2CR              V.                        Trial Court Cause No. Fl l-42OO6U.
                                                       Opinion delivered by Justice Lang-Miers,
TI-IE STATE OF TEXAS. Appellee                         Justices Murphy and Fillmore participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


                        th
                        20
Judgment entered this        day of February, 2013.




                                                       L4
                                                      ELIZAI3E’li I LANG—rvl II. S
                                                                                                     ...




                                                      J1JS’l I(E                   /
                                   (!.tuirt tf \i.’t’ii1
                         111111! :Ijitrirt of ii’xa tt 3a1La
                                             JUDGMENT

VICKY REE WILKERSON. Appellant                          On Appeal from the 29 1st Judicial District
                                                        Court, Dallas County. Texas
No. 051 3-00103CR            V                          Trial Court Cause No. Fl 255766-U.
                                                        Opinion delivered by Justice LangMiers,
THE STATE OF TEXAS, Appel lee                           Justices Murphy and Fillmore participating.

         Based on the Court’s   opinion of   this date, we DISMISS the appeal for want of
jurisdiction.


                        th
                        20
Judgment entered this        day of February, 2013.